Citation Nr: 1615398	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.
 
2.  Entitlement to an initial rating in excess of 30 percent for multiple sclerosis from April 1, 2008.
 
3.  Entitlement to a rating in excess of 20 percent for left upper extremity neurological deficit, multiple sclerosis, as of September 27, 2013.
 
4.  Entitlement to a rating in excess of 20 percent for right upper extremity neurological deficit, multiple sclerosis, as of September 27, 2013.
 
5.  Entitlement to a rating in excess of 20 percent for left lower extremity neurological deficit, multiple sclerosis, as of September 27, 2013.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to March 2008.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and a 10 percent rating for a right shoulder strain and a 30 percent rating for multiple sclerosis, both effective April 1, 2008 (the day following the Veteran's separation from active service). 

A December 2013 rating decision terminated the 30 percent rating for multiple sclerosis and assigned the following separate compensable ratings as residuals of such: 20 percent for left upper extremity neurological deficit; 20 percent for right upper extremity neurological deficit (major); and 20 percent for left lower extremity neurological deficit, all effective September 27, 2013.  The Veteran has not expressed satisfaction with the ratings assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran was scheduled to present testimony at a local VA office before a Veterans Law Judge in May 2014 but failed to report to the hearing.  

The claim was previously remanded by the Board in July 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Board remanded the claim for further development.  The requested development included affording the Veteran a new VA examination and obtaining outstanding VA treatment records.  

The Veteran was scheduled for a VA examination in September 2009, however, he failed to report.  Additionally, a letter of August 2014 requesting that the Veteran identify his treating physicians went unanswered by the Veteran.

Upon a careful review of the record, the Board notes that in March 2014, a piece of mail that was sent by the VA to the Veteran to the address of record, was returned undeliverable.  It was noted there was no new address reported.  Thereafter, every letter from the VA to the Veteran, including the development letter noted above and the scheduling of the VA examination, were all sent to the same address from which the undeliverable mail in March 2014 had been received.  

In April 2016 the administrative personnel at the Board was able to confirm that the Veteran had a new mailing address.  His records have now been updated.  

Therefore, the Board will afford the Veteran a new opportunity for the scheduling of a VA examination and to obtain additional treatment records as requested by the Board in the July 2014 remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide the names and addresses of any physician or medical center where he received treatment for his claimed disabilities.  After a response form the Veteran has been received, the AOJ should request and associate with the claim file all of the identified records.  Additionally, all the most recent VA treatment records pertaining to the Veteran's treatment for the claimed disability should be associated with the claim file.  Specifically, the AOJ should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for his right shoulder disability, to specifically include physical therapy treatment notes and records from the surgery performed in August 2009.  All efforts to obtain any outstanding records should be clearly documented in the claim file.
 
2.  After the above development has been completed, the AOJ should arrange for the Veteran to undergo a VA examination by a qualified physician.  Additional examinations by a specialist(s) should be conducted only if deemed necessary.  The entire claims file must be made available to the examiner(s) for review, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the examiner(s) prior to the completion of the report) and all clinical findings should be reported in detail.

The examiner(s) should provide a report as to the existence and extent or severity, as appropriate, of all current manifestations of the Veteran's multiple sclerosis.  The examiner(s) should also address whether any prior manifestations of the Veteran's multiple sclerosis have since resolved. For each identified impairment, the examiner should indicate whether such constitutes a separately related disability; provide an assessment of the severity of the disability; and, to the extent possible, provide information as to the date of onset of the disability (and the date the disability resolved, if applicable). 

In particular, the examiner(s) should describe all motor, sensory, neurologic, or vision impairment and any genitourinary symptomatology, to include bowel, bladder, kidney, or erectile dysfunction.  The examiner(s) should also discuss the Veteran's complaints of weakness and should diagnose any associated disability. 
 
3.  If the Veteran fails to report to any scheduled examination, the AOJ must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to the Veteran. 
 

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




